 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL ARZAGA,                                     No. 2:18-cv-0313 KJM KJN P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    E. SANTIAGO, et al.,
15                       Defendants.
16

17   I. Introduction

18          Plaintiff is a state prisoner, proceeding without counsel, and is presently housed at Kern

19   Valley State Prison (“KVSP”) in Delano, California. Defendants filed a motion to revoke

20   plaintiff’s in forma pauperis status under 28 U.S.C. § 1915(g). As discussed below, the

21   undersigned finds that plaintiff has sustained three strikes under § 1915(g). Because plaintiff has

22   not demonstrated that he faced imminent danger of serious physical injury at the time he filed this

23   action, the undersigned recommends that defendants’ motion be granted, plaintiff’s in forma

24   pauperis status be revoked, and plaintiff be required to pay the filing fee.

25   II. Background

26          While housed at KVSP, plaintiff signed his original complaint on December 13, 2017, and

27   alleged that on December 24, 2014, while housed at the California Health Care Facility in

28   Stockton, defendants Santiago and Haluik, psychiatric technicians, and G. Donna, R.N., sexually
                                                        1
 1   assaulted plaintiff, and defendants Victoriano, LVN, and Correctional Officer Pak failed to

 2   protect plaintiff from the assaults. (ECF No. 1.) His complaint was filed on February 6, 2018.

 3   On January 24, 2019, plaintiff filed an amended complaint raising claims based on the 2014

 4   assault. The court found that the amended complaint stated a potentially cognizable Eighth

 5   Amendment claim for relief against defendants E. Santiago, G. Donna, Haluik, A. Victoriano, and

 6   S. Pak. (ECF No. 18.)

 7          On May 15, 2019, defendants filed the motion to revoke plaintiff’s in forma pauperis

 8   status. (ECF No. 23.) Plaintiff filed an opposition, and defendants filed a reply. (ECF Nos. 27,

 9   28.)

10   III. Motion to Revoke In Forma Pauperis Status

11          A. In Forma Pauperis Statute

12          The Prison Litigation Reform Act of 1995 (“PLRA”) permits a federal court to authorize

13   the commencement and prosecution of any suit without prepayment of fees by a person who

14   submits an affidavit indicating that the person is unable to pay such fees. However,

15                  [i]n no event shall a prisoner bring a civil action or appeal a judgment
                    in a civil action or proceeding under this section if the prisoner has,
16                  on 3 or more prior occasions, while incarcerated or detained in any
                    facility, brought an action or appeal in a court of the United States
17                  that was dismissed on the grounds that it is frivolous, malicious, or
                    fails to state a claim upon which relief may be granted, unless the
18                  prisoner is under imminent danger of serious physical injury.
19   28 U.S.C. § 1915(g).

20          This “three strikes” rule was part of “a variety of reforms designed to filter out the bad
21   claims [filed by prisoners] and facilitate consideration of the good.” Coleman v. Tollefson, 135

22   S. Ct. 1759, 1762 (2015) (quoting Jones v. Bock, 549 U.S. 199, 204 (2007)). If a prisoner has

23   “three strikes” under § 1915(g), the prisoner is barred from proceeding in forma pauperis unless

24   he meets the exception for imminent danger of serious physical injury. Andrews v. Cervantes,

25   493 F.3d 1047, 1052 (9th Cir. 2007). To meet this exception, the complaint of a “three-strikes”

26   prisoner must plausibly allege that the prisoner was faced with imminent danger of serious
27   physical injury at the time his complaint was filed. See Williams v. Paramo, 775 F.3d 1182, 1189

28   ////
                                                        2
 1   (9th Cir. 2015) (prisoner may also be required to demonstrate imminent danger at the time the

 2   notice of appeal is filed); Andrews v. Cervantes, 493 F.3d at 1055.

 3          B. Three Strikes?

 4          Defendants rely on the following three cases previously filed by plaintiff:

 5          1. Arzaga v. Cate, No. 2:16-cv-0151 (E.D. Cal.). This case was dismissed as frivolous

 6   and for failure to state a potentially cognizable claim on October 26, 2016. (ECF No. 23-2 at 14-

 7   17.)

 8          2. Arzaga v. Cate, No. 16-17066 (9th Cir.). In this action, plaintiff appealed the dismissal

 9   of his case No. 2:16-cv-0151. (ECF No. 23-2 at 21.) On November 16, 2016, the Ninth Circuit

10   advised plaintiff that if he submitted “any response to this order other than a motion to dismiss the

11   appeal, the court may dismiss this appeal as frivolous, without further notice,” and warned

12   plaintiff that “[i]f the court dismisses the appeal as frivolous, this appeal may be counted as a

13   strike under 28 U.S.C. § 1915(g). (ECF No. 23-2 at 24, 32-33.) On March 17, 2017, the Ninth

14   Circuit found plaintiff’s appeal was frivolous, denied his motion to proceed in forma pauperis,

15   and dismissed his appeal as frivolous under 28 U.S.C. § 1915(e)(2). (ECF No. 23-2 at 24, 27-28.)

16   Mandate issued on April 10, 2017. (ECF No. 23-2 at 30.)

17          3. Arzaga v. Lovett, No. 2:11-cv-3303 (E.D. Cal.). In this action, plaintiff filed three pro

18   se complaints dismissed with leave to amend for failure to state a claim. (ECF No. 23-2 at 44

19   n.1.) The court appointed counsel for the limited purpose of assisting plaintiff in drafting a fourth

20   amended complaint.1 (Id.) In the August 14, 2015 findings and recommendations, the magistrate
21   judge stated:

22                   Despite repeated notice of the complaint’s deficiencies and
                     numerous opportunities to amend, plaintiff is unable to state a proper
23                   claim for relief, even with the assistance of counsel. Therefore, this
                     action must be dismissed without leave to amend for failure to state
24                   a claim upon which relief could be granted.
25   ////

26   1
        The docket for case No. 2:11-cv-3303 confirms that although counsel filed the fourth amended
27   complaint, counsel’s appointment terminated on November 26, 2013, the date the pleading was
     filed, pursuant to the magistrate judge’s May 20, 2013 order (ECF No. 28). Plaintiff was
28   proceeding in forma pauperis throughout the pendency of such action.
                                                       3
 1   (ECF No. 23-2 at 49.) On October 15, 2015, the district court adopted the August 14, 2015

 2   findings and recommendations in full and dismissed plaintiff’s case. (ECF No. 23-2 at 51-52.)

 3           Defendants argue that the above three cases count as strikes because each was dismissed

 4   as frivolous or for failure to state a claim upon which relief may be granted, meeting the

 5   definition of a strike under 28 U.S.C. § 1915(g). Plaintiff does not dispute that his two prior

 6   district court cases constitute strikes, but contends that his appeal in No. 16-17066 was the same

 7   as case No. 2:16-cv-0151, and the Ninth Circuit dismissal essentially affirmed the district court’s

 8   dismissal and therefore “the appeal is not a separate strike.” (ECF No. 27 at 1.) Plaintiff also

 9   argues that the Ninth Circuit did not issue a strike. (ECF No. 27 at 2.) Defendants counter that

10   plaintiff failed to heed the Ninth Circuit’s warning, and the court subsequently and expressly

11   found the appeal was frivolous and dismissed the appeal as frivolous. (ECF No. 23-2 at 24 & 35.)

12   Defendants argue that the Ninth Circuit did not simply affirm the district court, but

13   unambiguously dismissed the appeal as frivolous, thus ringing the PLRA bell. (ECF No. 28 at 2.)

14   See El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (“the style of the dismissal . . . is

15   immaterial. Instead, the central question is whether the dismissal ‘rang the PLRA bells of

16   frivolous, malicious, or failure to state a claim.’”).

17           The plain language of 28 U.S.C. § 1915(g) includes appeals. “In no event shall a prisoner

18   bring a civil action or appeal a judgment in a civil action . . . if the prisoner has, on 3 or more

19   prior occasions, . . . brought an action or appeal in a court of the United States that was dismissed

20   on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
21   granted. 28 U.S.C. § 1915(g) (emphasis added). However, the Ninth Circuit has cautioned that

22   “§ 1915(g) should be used to deny a prisoner’s IFP status only when, after careful evaluation of

23   the order dismissing an action, and other relevant information, the district court determines that

24   the action was dismissed because it was frivolous, malicious or failed to state a claim.” Andrews

25   v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). “[W]here an appellate decision simply affirms the

26   district court, and does not dismiss the appeal on a statutorily enumerated ground, the appellate
27   decision does not count as a separate strike.” El-Shaddai, 833 F.3d at 1045.

28   ////
                                                          4
 1          The undersigned is persuaded that plaintiff’s appeal counts as a § 1915(g) strike. The

 2   Ninth Circuit gave plaintiff the opportunity to dismiss his appeal rather than pursue an appeal that

 3   was frivolous. Rather than do so, plaintiff chose to pursue the appeal, and the Ninth Circuit

 4   expressly found the appeal to be frivolous. Because the Ninth Circuit clearly found plaintiff’s

 5   appeal was frivolous, and then expressly dismissed plaintiff’s appeal as frivolous, one of the

 6   statutorily enumerated grounds in § 1915(g), the appeal constitutes a strike. El-Shaddai, 833 F.3d

 7   at 1045-46.

 8          Plaintiff’s reliance on Barela v. Variz, 36 F.Supp.2d 1265, 1258 (S.D. Cal. Feb. 19, 1999),

 9   is unavailing because the district court found that the appellate court’s affirmance of the district

10   court’s dismissal was a straightforward affirmance, unconcerned with the merits of the appeal,

11   and thus “should not count as a strike.” Id. Plaintiff’s appeal dismissal differs from Barela’s not

12   only because the appellate court did not use the term “affirmed,” but also because plaintiff was

13   provided an opportunity to avoid a potential strike dismissal, and the appellate court expressly

14   found plaintiff’s appeal was frivolous.

15          Finally, plaintiff’s argument that the Ninth Circuit did not issue plaintiff a § 1915(g) strike

16   is also unavailing because “[i]t is well settled that, in determining a § 1915(g) ‘strike,’ the

17   reviewing court looks to the dismissing court’s action and the reasons underlying it.” Knapp v.

18   Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013), citing Andrews, 398 F.3d at 1121.

19          Accordingly, the undersigned finds that plaintiff is subject to a three strikes bar under 28

20   U.S.C. § 1915(g) because the three cases set forth above constitute strikes under § 1915(g), and
21   all three dismissals were entered before plaintiff filed this action. Thus, unless plaintiff can

22   demonstrate he was facing imminent danger of serious physical injury at the time he filed his

23   complaint, plaintiff’s in forma pauperis status should be revoked.

24          C. Imminent Danger?

25                  1. Legal Standards - “Imminent Danger”

26          Because plaintiff has sustained three strikes, plaintiff is precluded from proceeding in
27   forma pauperis in this action unless he is “under imminent danger of serious physical injury.” 28

28   U.S.C. § 1915(g). The availability of the imminent danger exception turns on the conditions a
                                                         5
 1   prisoner faced “at the time the complaint was filed,” not at some earlier or later time. See

 2   Andrews v. Cervantes, 493 F.3d at 1053. “[A]ssertions of imminent danger of less obviously

 3   injurious practices may be rejected as overly speculative or fanciful.” Id. at 1057 n.11. Imminent

 4   danger of serious physical injury must be a real, present threat, not merely speculative or

 5   hypothetical.

 6                   2. Discussion

 7           In his opposition, plaintiff does not argue that he faced an imminent risk of physical

 8   danger at the time he filed the instant action. At the time plaintiff filed this complaint in 2018,

 9   plaintiff was challenging an incident that took place on December 24, 2014, while he was housed

10   at California Health Care Facility, but plaintiff had since been transferred to KVSP. His amended

11   complaint was based on the same 2014 incident. Plaintiff’s opposition reflects that he remains

12   housed at KVSP.

13           Therefore, the undersigned finds that plaintiff has failed to allege an imminent threat of

14   serious physical injury that was present when he filed this action.

15   IV. Conclusion

16           Accordingly, IT IS HEREBY RECOMMENDED that:

17           1. Defendants’ motion to revoke plaintiff’s in forma pauperis status (ECF No. 23) be

18   granted;

19           2. Plaintiff’s in forma pauperis status (ECF No. 11) be revoked; and

20           3. Plaintiff be ordered to pay the $400.00 filing fee within twenty-one days from the date
21   the district court adopts the instant findings and recommendations. Failure to timely pay the

22   filing fee will result in the dismissal of this action;

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned
27   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

28   objections shall be filed and served within fourteen days after service of the objections. The
                                                           6
 1   parties are advised that failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: July 9, 2019

 4

 5

 6

 7   /arza0313.mtd.1915(g)

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
